DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 August 2021 has been entered. In addition this office action is in response to amendments filed 30 August 2021 for application 15/814451 filed on 16 November 2017.  All references in the IDS filed on 18 January 2022 have been considered.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the following: 
identifying a plurality of top predictive fingerprints for the set of substructure- adverse drug reaction associations based upon learned weights from a final layer of the deep learning framework; for each of the plurality of top predictive fingerprints, investigating each layer of the deep learning framework to identify atoms having a highest activation for the respective fingerprint: AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 3 of 11 Serial Number: 15/494,027 reconstructing a set of substructures by starting from each identified atom and expanding the neighborhood up to the respective layer, wherein reconstructing from a first identified atom on a first layer of the deep learning framework results in expanding the respective neighborhood up to the first layer, and wherein reconstructing from a second identified atom on a second layer of the deep learning framework results in expanding the respective neighborhood up to the second layer; 
The closest prior art of Xu et al. (“Deep Learning Based Regression and Multi-class Models for Acute Oral Toxicity Prediction”, https://arxiv.org/pdf/1704.04718v1.pdf, arXiv:1704.04718v1 [stat.ML] 16 April 2017, pp. 1-36)  and  Ivanov et al. (“In silico assessment of adverse drug reactions and associated mechanism”, Drug Discovery Today, Vol. 21, Number 1, January 2016, pp. 58-71) do not fairly teach or suggest the above limitations as recited in  independent claim 1:
  Specifically, Xu et al teaches the identification of significant (molecular) substructures associated with adverse drug reaction by processing the output from a deep learning framework (Figure 1) through a final layer (regression/classification) and performs a “backward Exploration” of those fingerprints to analyze the layer-specific activations in the deep learning framework to identify the most toxic features (Figure 4 – atom-level highlighting of substructure fragments) according to the weights of the linear regression model such that this “backward exploration” analysis also reconstructs the substructures by identifying a plurality of related atoms and their neighboring atoms with the most prominent contribution to the toxicity determined according to activation values in that deep architecture, thereby forming a mapping of the activation values onto AOT fragments. However, Xu does not disclose how the activations in the CNN layers are used to form a mapping between identified atoms to the 
Ivanov teaches the statistical analysis methodology associated with the determination of structural feature-adverse reaction associations but does not teach a deep learning framework in which those sub-structural features are mapped to the adverse reactions and therefore does not teach  ”identifying a plurality of top predictive fingerprints for the set of substructure- adverse drug reaction associations based upon learned weights from a final layer of the deep learning framework; for each of the plurality of top predictive fingerprints, investigating each layer of the deep learning framework to identify atoms having a highest activation for the respective fingerprint: AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 3 of 11 Serial Number: 15/494,027 reconstructing a set of substructures by starting from each identified atom and expanding the neighborhood up to the respective layer, wherein reconstructing from a first identified atom on a first layer of the deep learning framework results in expanding the respective neighborhood up to the first layer, and wherein reconstructing from a second identified atom on a second layer of the deep learning framework results in expanding the respective neighborhood up to the second layer.” 
The provisional nonstatutory double patenting rejection has been withdrawn in response to the terminal disclaimer filed 18 January 2022 with respect to reference application 15/494027.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124